DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-12 and 20 in the reply filed on May 23, 2022 is acknowledged. Claims 13-19 are currently withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “calculating an adjusted fill setting by adjusting the starting fill setting…” and it is unclear as to what exactly this statement means. It is unclear how one would calculate a setting by adjusting a setting. What exactly is the “calculation”?
Regarding claim 9, the claim states “the starting fill is determined by comparing measurements of an actual brix level when the supply line is operated at a first setting and at a second setting” and it is unclear as to how exactly the “starting fill” will be determined. What does “when the supply line is operated at a first setting and at a second setting” mean? Is the “starting fill” based on settings which have already started? It is unclear what the limitations of the claim consist of.
Regarding claim 10, the claim states, “wherein the supply line is a concentrate supply line, further comprising a base supply line” and it is unclear if the base supply line is a component of the concentrate supply line or if the base supply line is separate from the concentrate supply line.
Regarding claim 11, the claim states the duty cycle settings as 0.75 and 1.0 and it is unclear as to what these numbers represent since there are no units stated. 
Regarding claim 12, the claim requires a “look up table” and it is unclear what this is.
Regarding claim 20, the claim states, “calculating one or more adjusted fill settings by adjusting one or more of the starting fill setting, based on the current conditions detected and using a lookup table” and it is unclear how one would calculate a setting by adjusting a setting. What exactly is the “calculation”? It is also unclear what a “lookup table” is. 
Pending claims not specifically addressed above are also rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frank, US 5,706,661.
Regarding claim 1, Frank teaches a method for filling a barrel of a frozen beverage dispenser to create a beverage, the method comprising: determining a target brix level for the beverage (col. 5, lines 60-col. 6, line 30); determining a starting fill setting for a supply line that fills the barrel (col. 2, line 55- col. 4, line 15; col. 9, lines 45-65); detecting a current condition within at least one of the supply lines and the barrel (col. 9, line 45-col. 10, line 5); calculating an adjusted fill setting by adjusting the starting fill setting for the supply line based on the current conditions detected (col. 9, line 45- col. 10, line 60); operating the supply line at the adjusted fill setting to fill the barrel such that the target brix level is achieved within the barrel (col. 9, lines 45-55). 
Regarding claim 2, claim 1 is applied as stated above. Frank teaches wherein the current condition includes a pressure (col. 9, lines 45-55). 
Regarding claim 3, claim 1 is applied as stated above. Frank teaches wherein the current condition includes a temperature (col. 9, lines 20-25).
Regarding claim 4, claim 1 is applied as stated above. Frank teaches wherein the current conditions is detected for both the supply line and the barrel (col. 4, lines 1-15; col.11, lines 5-40).
Regarding claim 5, claim 1 is applied as stated above. Frank teaches wherein the supply line is two or more supply lines and wherein the adjusted fill setting is determined for each of the two or more supply lines (Fig. 1 & 2B; col. 2, line 55- col. 4, line 15; col. 9, line 5-col. 10, line 5).
Regarding claim 7, claim 1 is applied as stated above. Frank discloses wherein the starting fill and the adjusted fill setting each include a flow rate (col. 3, lines 55-60 and col. 6, lines 15-25).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank, US 5,706,661 in view of Tuyls et al. US 6,260,477.
Regarding claim 6, claim 1 is applied as stated above. Frank does not expressly disclose detecting with a detector an actual brix level of the beverage within the barrel. 
Tuyls teaches a system and method of mixing and dispensing a beverage from a beverage concentrate and teaches the system comprising a sampling port which “advantageously facilitates convenient and accurate monitoring of the consistency of the mixed beverage so that adjustments to the flow rates of the beverage concentrate and water can be made in the brix manifold 40 when necessary to achieve the desired mixing ratio. The sampling port 56 provides real time monitoring very close to the location of the mixing device 14 and allows real time adjustment of the brix manifold 40 to be made quickly and effectively. This avoids the need to dispose of a large batch of mixed beverage that is later discovered (e.g., at the point of dispensing the beverage farther downstream of the mixing device 14) to have failed to meet the required consistency or mixing ratio.” (col. 6, lines 5-15). Thus, one of ordinary skill in the art at the time of the time of the invention would have been motivated to modify the invention of Frank with a detector to measure the actual brix level of the beverage within the barrel for the purpose of monitoring the mixing ratio (taste/Brix) and to be able to quickly and effectively make adjustments if needed.
Regarding claim 7, claim 1 is applied as stated above. Frank does not expressly disclose wherein the starting fill and the adjusted fill setting each include a flow rate. 
Tuyls teaches a system and method of mixing and dispensing a beverage from a beverage concentrate wherein controls are set in order to fill and adjust the flow rate of the beverage ingredients (col. 4, lines 45-65). Thus, one of ordinary skill in the art at the time of the time of the invention would have been motivated to modify the invention of Frank b for the purpose of monitoring the mixing ratio (taste/Brix) and to be able to quickly and effectively make adjustments if needed.

Claim(s) 8-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank, US 5,706,661.
Regarding claim 8, claim 1 is applied as stated above. Frank does not expressly disclose “wherein the starting fill setting and the adjusted fill setting each include a duty cycle”; however, it is obvious that filling cycles of Frank will not constantly run and would therefore meet the limitation of “a duty cycle” since there would be a “start” and “stop” moment.
Regarding claim 9, claim 1 is applied as stated above. Frank does not expressly disclose the presently claimed “starting fill” limitation.  However, Franks does teach, “A pair of brix adjusters 80 and 82 are attached to the tubes 72 and 76, respectively. The brix adjusters 80 and 82 control the amount of syrup that is mixed with the water” (col. 5, lines 60-65). As it is known in the art to set and adjust the brix level to obtain a desired beverage, it would be obvious and routine determination to one of ordinary skill in the art to determine the starting fill based on brix level since brix is associated with beverage taste.
Regarding claim 10, claim 9 is applied as stated above. Frank teaches a concentrate supply line and a base (water) supply line which fills the barrel accordingly (col. 4, lines 55-65). Frank does not expressly disclose wherein the base fill setting remains unchanged, as claimed; however, as base and concentrate ratios need to be at specific levels to make the desired tasting product, it would be obvious and routine to one of ordinary skill in the art to change or not change the required settings.
Regarding claims 11, claim 10 is applied as stated above. Given the lack of clarity for the present claim and the teaching of Frank of the central processing unit controlling components of the machine (Abstract), it would have been within the skill level of one in the art to optimize the duty cycle [time and/or amounts] needed to fill the machine in order to maximize output capabilities of the machine and therefore set the CPU accordingly.
Regarding claim 12, claim 1 is applied as stated above. Frank does not expressly disclose adjusting using a “lookup table”; however, Frank does teach the use a CPU to adjust parameters. It would have been obvious for one to use any “table” or information source to obtain a standard beverage.
Regarding claim 20, Frank teaches a method for filling a barrel of a frozen beverage dispenser to create a beverage, the method comprising: determining a target brix level for the beverage (col. 5, lines 60-col. 6, line 30); determining a starting fill setting for a supply line that fills the barrel, wherein the supply lines include a concentrate supply line, a carbonation supply line, and a base supply line that fills the barrel via a concentrate valve, carbonation valve, and a base valve (col. 2, line 55- col. 4, line 15; col. 9, lines 45-65); detecting a current condition within the supply lines and the barrel wherein the current conditions include a pressure and a temperature (col. 9, line 45-col. 10, line 5); calculating an adjusted fill setting by adjusting the starting fill setting for the supply line based on the current conditions detected (col. 9, line 45- col. 10, line 60). Frank does not expressly disclose adjusting using a “lookup table”; however, Frank does teach the use a CPU to adjust parameters. It would have been obvious for one to use any “table” or information source to obtain a standard beverage; and operating the supply line at the adjusted fill setting to fill the barrel such that the target brix level is achieved within the barrel (col. 9, lines 45-55). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792